Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered December 23, 1997, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of those branches of the defendant’s omnibus motion which were to suppress identification evidence and his statement to law enforcement authorities.
Ordered that the judgment is affirmed.
The evidence adduced at the suppression hearing established that the police had probable cause to arrest the defendant. Detective Alex Lloyd testified that he was told by an anonymous citizen that the defendant was one of the two perpetrators of an armed robbery and shooting at an apartment in Brooklyn on April 9, 1996. Lloyd positioned the defendant’s police-file picture as the fourth in a photographic array and showed the array to an eyewitness to the crime. The eyewitness exclaimed, “Here, here, it looks like Number Four. He has the same complexion, the face features. I would definitely recognize him in person.” Such an emphatic identification gave the police probable cause to arrest the defendant (see People v Palacio, 121 AD2d 282; People v Rhodes, 111 AD2d 194).
The trial court providently exercised its discretion in refusing to grant the defendant’s request for daily trial transcript minutes at public expense, after it ascertained that the defendant was represented by retained counsel (see People v West, 29 NY2d 728).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those *554raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Ritter, J.P., Goldstein, Friedmann and Luciano, JJ., concur.